Citation Nr: 0607408	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-23 916	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disability 
manifested by a skin rash, chest pain, stiff joints and 
muscle aches, insomnia and fatigue, night sweats, headaches, 
elevated blood enzymes, dizziness, bleeding gums, shortness 
of breath, memory loss, and nausea and stomach cramps, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1992.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a low 
back disorder, and a disability manifested by stiff joints 
and muscle aches, insomnia and fatigue, and bleeding gums are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the veteran does not have PTSD.

2.  The claim for service connection for a disability 
manifested by a skin rash, chest pain, night sweats, 
dizziness, shortness of breath, and memory loss is not 
supported by any objective indicators of chronic disability.

3.  Elevated blood enzymes is a laboratory finding, not a 
diagnosis of disability.

4.  The veteran's complaints of nausea and stomach cramps 
have been diagnosed as gastroesophageal reflux disease and a 
hiatal hernia that are not related to an in-service disease 
or injury.

5.  The veteran's complaint of headaches has been diagnosed 
as migraine, which is not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).

2.  A disability manifested by a skin rash, chest pain, night 
sweats, dizziness, shortness of breath, memory loss, elevated 
blood enzymes, nausea and stomach cramps, and headaches was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).  

The veteran claims to have PTSD that is related to his 
service in the Persian Gulf War, and he testified as to a 
number of incidents that he found to be stressful.  In 
support of his claim he submitted treatment records from the 
Vet Center, which show that he reported symptoms of 
depression and anxiety.  A psychiatric evaluation, however, 
resulted in the conclusion that he did not have PTSD.  In 
addition, he underwent a VA psychiatric examination in 
February 2003.  During the examination the examiner noted 
that the veteran appeared somewhat withdrawn and passive, but 
determined that his symptoms did not meet the criteria for 
any psychiatric diagnosis.  The examiner also provided a 
global assessment of functioning (GAF) score of 90, which is 
indicative of absent or minimal symptoms.

VA treatment records also indicate that the veteran was 
suffering from depression.  None of the medical evidence 
indicates, however, that his depression or anxiety is related 
to his military service.  The Board finds, therefore, that 
the criteria for a grant of service connection are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  

Service Connection for Elevated Blood Enzymes

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran has asserted that diagnostic testing in 1997 
revealed elevated blood enzymes, which he claims to have been 
caused by in-service exposure to chemicals or some other 
aspect of service.  None of the VA or private medical records 
or the VA examinations show any disability associated with 
elevated blood enzymes, and an examiner in February 2003 
expressly found no clinical evidence of disability related to 
elevated blood enzymes.  The elevated blood enzymes are, 
therefore, no more than a laboratory finding, and not 
indicative of a current medical diagnosis of disability.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim.  

Service Connection for an Undiagnosed Illness

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  
"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).

With respect to the veteran's complaint of stomach cramps, 
nausea, and digestive problems, the medical evidence 
indicates that those symptoms have been diagnosed as 
gastroesophageal reflux disease and a hiatal hernia.  VA 
medical examinations in February 2003 resulted in the 
conclusion that his complaints of headache were due to 
migraine.  Because the complaints are attributable to known 
clinical diagnoses, the criteria for a grant of service 
connection based on the presumptive provisions applicable to 
veterans of the Persian Gulf War are not met.  

In addition, although the veteran testified that his symptoms 
began while in service, his service medical records are 
silent for any complaints or clinical findings related to a 
gastrointestinal problem or headaches and there is no medical 
evidence reflecting the nature of his current disabilities 
prior to 2002.  He initially claimed entitlement to VA 
compensation benefits in December 1997, and did not then 
refer to any gastrointestinal disability.  Although he 
included "headaches" as a claimed disability, he stated 
that the disability began in 1997.  The Board finds, 
therefore, that his current assertion that his symptoms began 
in service is not credible.  His assertion that his 
gastrointestinal problems and headaches are related to 
chemical exposure during service is not probative because he 
is not competent to provide evidence that requires medical 
knowledge.  The Board finds, therefore, that the criteria for 
a grant of service connection based on direct incurrence are 
not met.

The veteran's VA treatment records indicate that he 
complained of chest pain in December 2002, and that he was 
given nitroglycerin.  A VA cardiologist examined him and 
reviewed the diagnostic findings in December 2002 and 
determined that he did not have any heart disease, and 
instructed him to stop taking the nitroglycerin.  He 
underwent VA medical examinations in January and February 
2003, and the examiners were unable to find any objective 
evidence of disability related to chest pain.  In hearing 
testimony the veteran described the "chest pain" as a 
pressure sensation that normally occurred when he felt 
anxious.  There is no other evidence, including lay evidence, 
reflecting independent verification of the complaint.

The veteran reported having had an intermittent skin rash 
since serving in the Persian Gulf.  The service medical 
records and his VA treatment records do not show any evidence 
of a skin rash; when examined in February 2003 the examiners 
found no evidence of a skin rash; and he has not presented 
any other evidence corroborating its occurrence.  He 
testified in July 2004 that the rash had not occurred in the 
previous 1 1/2 years.  The Board finds, therefore, that the 
occurrence of a rash is not supported by objective 
indications of a chronic disability.

The VA treatment records, reports of VA examinations, and lay 
evidence do not show any objective indications of a chronic 
disability related to night sweats or dizziness.  The veteran 
testified that the night sweats were associated with 
nightmares.  As shown above, however, the VA examiner and the 
therapist at the Vet Center determined that he did not have 
PTSD.  

The veteran presented a statement from his mother in which 
she indicated that he had demonstrated a poor memory.  This 
subjective assessment is contradicted by the report of the 
February 2003 VA psychiatric examination, which shows that 
his memory and recall were normal.  The VA treatment records 
do no show any objective indications pertaining to memory 
loss.  The Board finds, therefore, that the objective 
evidence does not reflect any indicators of chronic 
disability related to memory loss.

The veteran also reported experiencing shortness of breath 
with activity.  The RO provided him a VA medical examination 
in February 2003 that included a computerized tomograph (CT) 
scan of the chest and pulmonary function tests.  Although the 
report of the pulmonary function test indicates that there 
was some evidence of a very mild restrictive defect, the 
examiner determined, based on an examination and results of 
the testing, that there was no objective evidence of any 
respiratory abnormality.  VA treatment records are negative 
for any objective findings regarding a respiratory 
disability, and the veteran has not presented any lay 
evidence of such.  The Board finds, therefore, that the claim 
for service connection for shortness of breath is not 
supported by any objective indications of a chronic 
disability.

As shown above, the claim for service connection for a skin 
rash, chest pain, night sweats, dizziness, shortness of 
breath, and memory loss is not supported by objective 
indications showing that the veteran suffers from a chronic 
disability related to those symptoms.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim for service connection.  


Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in January 2003.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and the VA and private treatment records he 
identified.  The RO also provided him VA medical examinations 
in January and February 2003.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a disability manifested 
by a skin rash, chest pain, night sweats, dizziness, 
shortness of breath, memory loss, elevated blood enzymes, 
nausea and stomach cramps, and headaches, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War, is denied.


REMAND

The evidence shows that the veteran was treated for low back 
strain in 1991.  The VA treatment records indicate that he 
has received ongoing treatment for chronic low back pain, 
without a specific diagnosis.  Although a VA medical 
examination in February 2003 did not result in a finding of 
chronic low back disability, he subsequently submitted lay 
evidence showing that he suffers from chronic low back pain.  
It is not clear from the available evidence whether he 
currently has a current medical diagnosis of a low back 
disability related to the in-service low back strain, or 
whether his complaint constitutes an undiagnosed illness 
resulting from service in the Persian Gulf War.  Given the 
veteran's continuing complaints and the lay evidence 
corroborating those complaints, the Board finds that an 
additional examination and medical opinion are warranted.

He has also complained of chronic pain in all his joints and 
muscles, and presented lay evidence showing that he has 
suffered from chronic musculoskeletal pain.  The service 
medical records are silent for any complaints or clinical 
findings attributed to a musculoskeletal disorder, other than 
the low back strain.  It is not clear from the available 
evidence whether his complaint of joint and muscle pain 
constitutes an undiagnosed illness resulting from service in 
the Persian Gulf War.  Although the February 2003 examination 
was negative except for the right shoulder and right wrist, 
given the corroborating evidence the veteran subsequently 
submitted, the Board finds that an additional examination is 
needed.

In addition, the veteran has complained of chronic insomnia 
and fatigue.  The VA examiner in February 2003 appeared to 
acknowledge that he suffered from chronic fatigue due to 
insomnia, but did not provide an opinion on whether the 
insomnia was related to his service in the Persian Gulf War.  
The Board finds, therefore, that an additional examination 
and medical opinion are appropriate.

The veteran has also asserted that he has bleeding gums that 
were caused by environmental exposure while serving in the 
Persian Gulf.  He has not, however, been provided a VA dental 
examination in order to assess the nature or cause of any 
such disorder.

Accordingly, this case is remanded for the following:

1.  Obtain any medical treatment records 
identified by the veteran since service 
that are not already in file.  

2.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a VA 
medical examination to determine the 
nature and etiology of any low back, 
joint, or muscle disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  

If a low back disability is diagnosed, 
the examiner should provide an opinion on 
whether it is at least as likely as not 
(a probability of 50 percent or more) 
related to the back strain documented in 
1991.  Based on the results of the 
examination, review of the evidence of 
record, and sound medical principles, the 
examiner should also provide an opinion 
on whether any of the veteran's 
subjective complaints pertaining to the 
muscles and joints are at least as likely 
as not (a probability of 50 percent or 
more) an undiagnosed illness resulting 
from his service in the Persian Gulf War.  
In doing so the examiner should document 
all objective indications of a qualifying 
chronic disability, including any 
clinical signs and other, non-medical 
indicators that are capable of 
independent verification.  If the 
examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the examiner 
should so state.

3.  Provide the veteran a VA medical 
examination in order to determine whether 
his complaints of insomnia and fatigue 
are at least as likely as not (a 
probability of 50 percent or more) an 
undiagnosed illness resulting from 
service in the Persian Gulf War.  In 
doing so the examiner should document all 
objective indications of a qualifying 
chronic disability, including any 
clinical signs and other, non-medical 
indicators that are capable of 
independent verification.  If the 
examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the examiner 
should so state.  That assessment should 
be based on the results of the 
examination, review of the evidence of 
record, and sound medical principles.

4.  Provide the veteran a VA dental 
examination in order to obtain an opinion 
on the etiology of any bleeding gums.  If 
the bleeding is not attributable to a 
known clinical diagnosis, the examiner 
should provide an opinion on whether the 
bleeding gums are at least as likely as 
not (a probability of 50 percent or more) 
an undiagnosed illness resulting from 
service in the Persian Gulf War.  In 
doing so the examiner should document all 
objective indications of a qualifying 
chronic disability, including any 
clinical signs and other, non-medical 
indicators that are capable of 
independent verification.  If the 
examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the examiner 
should so state.  That assessment should 
be based on the results of the 
examination, review of the evidence of 
record, and sound medical principles.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N.W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


